Name: Council Regulation (EC) No 2893/94 of 25 November 1994 amending Regulations (EC) No 3466/93 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1994), (EC) No 3672/93 opening and providing for the administration of Community tariff quotas for certain industrial products (second series 1994), (EC) No 845/94 opening and providing for the administration of autonomous Community tariff quotas for certain industrial and fisheries products (third series 1994)
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  chemistry;  industrial structures and policy
 Date Published: nan

 No L 305/4 Official Journal of the European Communities 30. 11 . 94 COUNCIL REGULATION (EC) No 2893/94 of 25 November 1994 amending Regulations (EC) No 3466/93 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1994), (EC) No 3672/93 opening and providing for the administration of Community tariff quotas for certain industrial products (second series 1994), (EC) No 845/94 opening and providing for the administration of autonomous Community tariff quotas for certain industrial and fisheries products (third series 1994) question could in the course of the year exceed the volumes laid down in the said Regulations ; whereas the volumes of the abovementioned quotas should therefore be increased and the period of validity for the quota with order No 09.2865 should be prolonged by six months, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas, by Regulations (EC) No 3466/93 ('), (EC) No 3672/93 (2), (EC) No 845/94 (3) and (EC) No 1 502/94 (4), the Council opened for 1994, Community tariff quotas for certain products, and in particular ferro ­ chromium (order No 09.2711 ), polyvinylpyrrolidone (order No 09.2731 ), cod (order No 09.2753), mushrooms of the species Auricularia polytricha (order No 09.2849), molybdenum chrome steel (order No 09.2865) and ben ­ zene-1 , 2, 4-tricarboxylic acid 1,2-anhydride (order No 09.2883); Whereas current economic data suggests that Community demand for non-Community imports of the products in Article 1 For order Nos 09.2711 , 09.2731 , 09.2753, 09.2849, 09.2865 and 09.2883 the tables in Article 1 of Regulations (EC) No 3466/93, (EC) No 3672/93, (EC) No 845/94 and (EC) No 1502/94 shall be respectively replaced by the following table : Order No CN code Description of goods Amount of quota Quota duty (%) End of quota period 09.2711 7202 41 91 Ferro-chromium containing by weight more than 6 % 680 000 tonnes 0 31.12.1994 of carbon 09.2731 ex 3905 90 00 Polyvinylpyrrolidone, presented in powder form, the 120 tonnes 0 31.12.1994 particles of which are less than 38 micrometers and which has a solubility in water at 25 ° C of less than, or equal to, 1,5 % by weight and which is intended for the pharmaceutical industry (a) 09.2753 ex 0302 50 Cod (Gadus morhua, Gadus ogac, Gadus macroce- 50 000 tonnes 6 31.12.1994 ex 0302 69 35 phalus), and fish of the genus Boreogadus saida, ex 0303 60 excluding livers, roes, presented fresh, chilled or ex 0303 79 41 frozen, for processing (a)(b) 09.2849 ex 0710 80 60 Mushrooms of the species Auricularia polytricha, 605 tonnes 0 31.12.1994 steamed or boiled for the manufacture of prepared meals (a) (b) 09.2865 ex 8540 91 00 Molybdenum chrome steel frames for the manufacture 400 000 pieces 0 31 . 12. 1994 of cathode tubes of 736,6 mm ( ± 1,0 mm) (29 inches) (a) 09.2883 ex 2917 39 90 Benzene-1 , 2, 4-1 tricarboxylic acid 1,2-anhydride 5 000 tonnes 0 31.12.1994 (') OJ No L 317, 18 . 12. 1993, p. 4. (2) OJ No L 338 , 31 . 12. 1993, p. 42. (3) OJ No L 98, 16. 4. 1994, p. 2. (4) OJ No L 162, 30. 6. 1994, p. 5. 30 . 11 . 94 Official Journal of the European Communities No L 305/5 Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. ' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 November 1994. For the Council The President C.-D. SPRANGER